DETAILED ACTION

Response to Arguments
Applicant’s arguments, see Remarks, filed 10 October 2022, with respect to claims 1-7 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant fails to provide any arguments against the rejections of claims 11-14.  The rejections are therefore maintained.  Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 17, the term “break” needs to be amended to read -- brake --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Timari (US 5,904,229).
In Re claim 11, Timari discloses a centrifugal regulator (fig. 2a), comprising: a hub (25, 26, 50); a shaft (6); a torque sleeve (29); a plurality of centrifugal bodies (27); a rotatable safety brake (see 21); a switch mechanism (see threads 41 on torque sleeve 29) to cause translational movement and engage the safety brake.
In Re claim 12, see rotatable and axially movable torque sleeve (29), and hub (25, 50) in figs. 1 and 2a.
In Re claim 14, see Field of the Invention.
In Re claim 15, the brake is a safety brake (see Abstract).

Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robuschi et al. (DE 2753079).
In Re claim 11, Robuschi et al. disclose a centrifugal regulator (fig. 1), comprising: a hub (6); a shaft (4, 5); a plurality of centrifugal bodies (11; fig. 2); a rotatable safety brake (see 22, 23); a switch mechanism (see threads 52 on threaded bushing 5) to cause translational movement of the hub and centrifugal regulator to engage the safety brake.
In Re claim 12, see threaded bushing (5), hub (6), and threads (52).
In Re claim 13, see screw (bushing 5) which is secured to operate with the shaft (4) and has a threaded periphery (52), and nut and centrifugal regulator (hub 6). 
In Re claim 14, see Abstract.
In Re claim 15, the brake is a safety brake (see Abstract).


Allowable Subject Matter
Claims 1-10 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/Primary Examiner, Art Unit 3657